Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 9 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,303,357 (“Kuwahara”).
Regarding claim 1, Kuwahara discloses a contact ring, comprising: a ring-shaped structure (100) formed of an electrically conductive material (col. 2, ln. 32), the ring-shaped structure having a plurality of projections on at least one side and a plurality of blades on at least one side (see 121 – 124, each of which may be alternatively called a projection and/or a blade, and where each can be said to be at various sides of the ring including an upper side, a lower side, an inner side, and an outer side), the projections and the blades penetrate an electrically insulating surface layer of each of a pair of contact elements and contact an electrically conductive material of each of the contact elements to electrically connect the contact elements (121-124 are sharp and can penetrate an insulating layer, see Fig. 5 and col. 7, lns. 63 – 65, also see col. 1, lns. 64 – 66 which explains that sharp tips remove oxides during use of contact washers).
Regarding claim 2, Kuwahara discloses wherein the ring-shaped structure is arranged in a flat manner (Fig. 5).
Regarding claim 3, Kuwahara discloses wherein the ring-shaped structure has a slot (160) in a radial direction.
Regarding claim 4, Kuwahara discloses wherein each of the projections has a tapering end section connected to one of the contact elements (the contact tips are tapered to a sharp point for connection to contact elements, Fig. 5).
Regarding claim 5, Kuwahara discloses wherein at least one of the projections is bent to form a spring contact (copper is a resilient metal and the bent shape of 121-124 will allow for 121-124 to resiliently move, see Fig. 5).
Regarding claim 6, Kuwahara discloses wherein each of the blades has a tapered end portion connected to one of the contact elements (Fig. 5).
Regarding claim 7, Kuwahara discloses wherein a portion of each of the blades is bent (Fig. 5).
Regarding claim 9, Kuwahara discloses wherein the projections include a first plurality of projections (123) on an inner side of the ring-shaped structure and a second plurality of projections (122) on an outer side of the ring-shaped structure.
Regarding claim 10, Kuwahara discloses wherein the first plurality of projections and the second plurality of projections are bent out of a plane of the ring-shaped structure in opposite directions (see Fig. 5).
Regarding claim 11, Kuwahara discloses wherein the blades include a first plurality of blades (124) on an inner side of the ring-shaped structure and a second plurality of blades (121) on an outer side of the ring-shaped structure.
Regarding claim 12, Kuwahara discloses wherein the first plurality of blades and the second plurality of blades are bent out of a plane of the ring-shaped structure in opposite directions (see Fig. 5).
Regarding claim 13, Kuwahara discloses wherein the ring-shaped structure has five projections and six blades on each of an inner side and an outer side (as seen in Fig. 5, the inner circumference has projections 123-1 – 123-5 and blades 124-1 – 124-6, and the outer circumference has projections 122-1 – 122-5 and blades 121-1 – 121-6).
Regarding claim 14, Kuwahara discloses wherein only one of an outer side and an inner side of the ring-shaped structure has the projections and the blades (col. 10, lns. 25 – 27).

Claim(s) 1 – 2, 4, 6 – 7, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,103,468 (“Kovalov”).
Regarding claim 1, Kovalov discloses a contact ring, comprising: a ring-shaped structure (10) formed of an electrically conductive material (col. 4, lns. 28 – 31), the ring-shaped structure having a plurality of projections on at least one side and a plurality of blades on at least one side (see 50, on an outer side), the projections and the blades penetrate an electrically insulating surface layer of each of a pair of contact elements and contact an electrically conductive material of each of the contact elements to electrically connect the contact elements (see col. 7, lns. 36 – 43).
Regarding claim 2, Kovalov discloses wherein the ring-shaped structure is arranged in a flat manner (Fig. 2).
Regarding claim 4, Kovalov discloses wherein each of the projections has a tapering end section connected to one of the contact elements (Fig. 2).
Regarding claim 6, Kovalov discloses wherein each of the blades has a tapered end portion connected to one of the contact elements (Fig. 2).
Regarding claim 7, Kovalov discloses wherein a portion of each of the blades is bent (Fig. 2).
Regarding claim 14, Kovalov discloses wherein only one of an outer side and an inner side of the ring-shaped structure has the projections and the blades (see Fig. 2).
Regarding claim 16, Kovalov discloses wherein the ring-shaped structure has sixteen projections and nine blades on one of the outer side and the inner side (the ring may have any number of portions 30, thus sixteen portions 30 is disclosed by Kuwahara and those projections include sixteen upward facing projection portions and also include nine downward facing blade portions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of U.S. Pub. No. 2015/0024627 (“Wei”).
Regarding claim 8, Kuwahara discloses the electrically conductive material as a copper alloy (see above), but does not disclose wherein the electrically conductive material is a silver-plated copper alloy. However, Wei teaches a conductive ring with projections, where the ring connects two contact members, and the ring is a copper alloy with silver plating (see [0028]). It would have been obvious to silver plate the ring of Kuwahara as taught by Wei, because silver plating over a copper allow helps reduce rust ([0028])

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Kovalov.
Regarding claim 17, Kuwahara discloses a contact system, comprising: a first contact element (800) formed of an electrically conductive material; a second contact element (230) formed of the electrically conductive material; and a contact ring (100) including a ring-shaped structure having a plurality of projections on at least one side and a plurality of blades on at least one side (see 121 – 124, each of which may be alternatively called a projection and/or a blade, and where each can be said to be at various sides of the ring including an upper side, a lower side, an inner side, and an outer side), the projections and the blades able to penetrate an electrically insulating surface layer of each of the contact elements and contact the electrically conductive material of each of the contact elements to electrically connect the contact elements (121-124 are sharp and can penetrate an insulating layer, see Fig. 5 and col. 7, lns. 63 – 65, also see col. 1, lns. 64 – 66 which explains that sharp tips remove oxides during use of contact washers).
Kuwahara discloses the sharp points of the ring member as being able to penetrate oxidation which is an insulating layer, but does not specifically disclose the contact elements as having an insulating layer and that the layer is penetrated. However, Kovalov teaches a connector ring system, where insulative layers 8 on conductive members 2 and 4 are penetrated by sharp projections of ring 10. It would have been obvious to make the ring of Kuwahara penetrate insulative layers as taught by Kovalov because this ensures that the ring is making solid electrical connection between the two contact members. 
Regarding claim 18, Kuwahara discloses wherein the contact ring is integrated into one of the first contact element and the second contact element (the ring is assembled upon the base contact member, see Fig. 1B).

Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 15, the prior art does not disclose or suggest the claimed contact ring including wherein the ring-shaped structure has a slot in a radial direction, a pair of edges of the slot form a pair of blades bent out of a plane of the ring-shaped structure in opposite directions, along with the remaining elements of the claim.
Kuwahara discloses a radial slot, but a pair of edges of the slot do not form a pair of blades bent out of plane in opposite directions as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833